Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-14, 16, 20, 21 and 24-26 are currently pending in the instant application.  Applicants have cancelled claims 16 and 26 in an amendment filed on January 8, 2007. Claims 6-9 are rejected, claim 10 is objected and claims 1-5, 11-14, 16, 20, 21 and 24-26 are considered allowable in this Office Action.

I.	Response to Remarks
Applicants’ amendment, filed on May 6, 2022, has overcome the rejection of clams 1-14, 16, 21, 24 and 25 under 35 USC 102(a)(1) as being anticipated by Moradei, et al. (WO 2007/118137) or Moradei, et al. (US 7,868,205 B2) or Shearstone, et al. (WO 2016/057779 A2 or US 2016/0137630 A1) or Van Duzer, et al. (WO 2017/136451 A1) or Van Duzer, et al. (US 2014/0128391 A1 or US 9145412); the ODP rejection of claims 6, 7 and 9 as being unpatentable over claims 1-4 of US Patent No. 10,774,056; the ODP rejection of claims 1, 2, 5, 11-14, 20, 21 and 24-26 as being unpatentable over claims 1-8 of US Patent No. 9,421,212; the rejection of claim 10 under 35 USC 112, second paragraph as being indefinite for lacking antecedent basis and the objection of claims 5 and 10 for not having the term “and” in between the last two structures listed in the claims.  The above rejections and objection have been withdrawn.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejection(s)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Shearstone, et al.  (US 2016/0137630 A1).  Applicants claim 

    PNG
    media_image1.png
    36
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    636
    723
    media_image2.png
    Greyscale

The Scope and Content of the Prior Art (MPEP §2141.01)
The Shearstone, et al. reference teaches substituted quinoline compounds and the salts thereof with the genus structure 
    PNG
    media_image3.png
    192
    389
    media_image3.png
    Greyscale
 wherein 

    PNG
    media_image4.png
    189
    426
    media_image4.png
    Greyscale
(see paragraphs 206-210 on page 9).  The prior art teaches that if R3 or R4 is cycloalkyl then the cycloalkyl is optionally substituted one or more times with halo, C1-4alkyl, etc.  The prior art further teaches the following species:

    PNG
    media_image5.png
    167
    308
    media_image5.png
    Greyscale
(see page 12, table 2) wherein X is N; Y is CH; R1 is NH2; R2 is thiophenyl; n is 2; one R1 is cyclopropyl and the other R1 is -N(Me)CH2CH2OCH3 and 
    PNG
    media_image6.png
    219
    295
    media_image6.png
    Greyscale
 X is N; Y is CH; R1 is NH2; R2 is thiophenyl; n is 2; one R1 is cyclopropyl and the other R1 is piperazine substituted with methyl (see page 16, table 2).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Shearstone, et al. and the instant invention is that in the instant compounds when R3 is cycloalkyl then it has to be substituted, for example with Me whereas the cyclopropyl ring in the prior art’s species is unsubstituted. The difference would be Me vs. H between the two compounds. 
	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

In  In re Wood, 199 USPQ 137 (Fed. Cir. 1983), it was well established that substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  It was further established that compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues. The homologues are initially obvious even in the absence of a specific teaching to add or remove methyl groups.  The prior art teaches the compounds 
    PNG
    media_image5.png
    167
    308
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    219
    295
    media_image6.png
    Greyscale
which can only differ from the instant compounds when the cyclopropyl group is substituted with a methyl. The motivation would be to prepare homologues of the prior art’s compounds by adding a methyl for use as treating a disease or disorder associated with GATA binding protein 2 as seen in the prior art’s teachings. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute the known compounds 
    PNG
    media_image6.png
    219
    295
    media_image6.png
    Greyscale
and  
    PNG
    media_image5.png
    167
    308
    media_image5.png
    Greyscale
with a methyl to prepare homologues with similar activities as described in Shearstone, et al. (US 2016/0137630 A1). 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 9 recites the limitation “wherein cycloalkyl and heterocycloalkyl are optionally substituted by one or more R5” which is dependent on claim 6 but claim 6 contains that the cycloalkyl and heterocycloalkyl have to be substituted by one or more R5. Therefore, claim 9 is broader in scope than claim 6. There is insufficient antecedent basis for this limitation in the claim.

IV.	 Objection
Dependent Claim Objections
Dependent Claim 10 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626